            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                        Desc
                                                            Main Document     Page 1 of 21
           Fill in this information to identify the case:

 Debtor name        Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)        2:21-bk-12546
                                                                                                                          Check if this is an
                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor¶s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor¶s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                            debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                         Desc
                                                            Main Document     Page 2 of 21
 Debtor         Hoplite Entertainment, Inc.                                                 Case number (If known) 2:21-bk-12546
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                             Net book value of      Valuation method used      Current value of
                                                                            debtor's interest      for current value          debtor's interest
                                                                            (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Copyrights, trademarks and other and
            associated intellectual property regarding the
            television productions and series "Stable
            Wars"; "Foxy Ladies"; " Cash Floor"; Recipe
            Hunters"; "Wrecking Plan", Charged &
            Disbarred"; "Drone Wars"; "Ink Therapy";
            "Far East Feast"; "Culinary Escapes", WIMP";
            "Beach Slap"                                                        $38,500,000.00     income                          $38,500,000.00



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                    $38,500,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                          Desc
                                                            Main Document     Page 3 of 21
 Debtor         Hoplite Entertainment, Inc.                                                   Case number (If known) 2:21-bk-12546
                Name


             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-12546-ER                                  Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                                   Desc
                                                                    Main Document     Page 4 of 21
 Debtor           Hoplite Entertainment, Inc.                                                                          Case number (If known) 2:21-bk-12546
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                    $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                             $38,500,000.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $38,500,000.00             + 91b.                        $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $38,500,000.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-12546-ER                            Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                        Desc
                                                              Main Document     Page 5 of 21
           Fill in this information to identify the case:

 Debtor name          Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)              2:21-bk-12546
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    23 Capital                                    Describe debtor's property that is subject to a lien              $4,000,000.00           $38,500,000.00
        Creditor's Name                               Copyrights, trademarks and other and
                                                      associated intellectual property regarding
                                                      the television productions and series "Stable
                                                      Wars"; "Foxy Ladies"; " Cash Floor"; Recipe
                                                      Hunters"; "Wrecking Plan", Charged &
                                                      Disbarred"; "Drone Wars"; "Ink Th
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. Bay Point Advisors
        2. 23 Capital
        3. Columbia Bank

 2.2    Bay Point Advisors                            Describe debtor's property that is subject to a lien              $2,961,388.89           $38,500,000.00
        Creditor's Name                               Copyrights, trademarks and other and
                                                      associated intellectual property regarding
                                                      the television productions and series "Stable
                                                      Wars"; "Foxy Ladies"; " Cash Floor"; Recipe
        3050 Peachtree Rd NW Ste                      Hunters"; "Wrecking Plan", Charged &
        740                                           Disbarred"; "Drone Wars"; "Ink Th
        Atlanta, GA 30305-2212
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                         Desc
                                                             Main Document     Page 6 of 21
 Debtor       Hoplite Entertainment, Inc.                                                            Case number (if known)       2:21-bk-12546
              Name

        Date debt was incurred                        No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
         Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. Bay Point Advisors
        2. 23 Capital
        3. Columbia Bank

 2.3    Columbia Bank                                Describe debtor's property that is subject to a lien                $1,639,000.00          $38,500,000.00
        Creditor's Name                              Copyrights, trademarks and other and
                                                     associated intellectual property regarding
                                                     the television productions and series "Stable
                                                     Wars"; "Foxy Ladies"; " Cash Floor"; Recipe
                                                     Hunters"; "Wrecking Plan", Charged &
        1301 A St                                    Disbarred"; "Drone Wars"; "Ink Th
        Tacoma, WA 98402-4200
        Creditor's mailing address                   Describe the lien

                                                     Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known            Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
         Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative      Disputed
        priority.
        1. Bay Point Advisors
        2. 23 Capital
        3. Columbia Bank

                                                                                                                              $8,600,388.8
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity




Official Form 206D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-12546-ER                          Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                                     Desc
                                                            Main Document     Page 7 of 21
    Fill in this information to identify the case:

 Debtor name         Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)          2:21-bk-12546
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $181,645.23
           VBG 6725 Sunset LLC                                                 Contingent
           Vanbarton Group LLC                                                 Unliquidated
           100 Montgomery St Ste 1420                                          Disputed
           San Francisco, CA 94104-4317
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                    On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                       related creditor (if any) listed?                    account number, if
                                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                             0.00
 5b. Total claims from Part 2                                                                             5b.    +   $                       181,645.23
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                          181,645.23




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                       G11965
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                     Desc
                                                            Main Document     Page 8 of 21
           Fill in this information to identify the case:

 Debtor name        Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)        2:21-bk-12546
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal     Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                             Desc
                                                            Main Document     Page 9 of 21
           Fill in this information to identify the case:

 Debtor name        Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)        2:21-bk-12546
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
     2.1     Hoplite, Inc.                    506 N Croft Ave                                    23 Capital                      D          2.1
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G


     2.2     Hoplite, Inc.                    506 N Croft Ave                                    Bay Point Advisors              D          2.2
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G


     2.3     Hoplite, Inc.                    506 N Croft Ave                                    Columbia Bank                   D          2.3
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G


     2.4     Jon Smith                        506 N Croft Ave                                    23 Capital                      D          2.1
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G


     2.5     Jon Smith                        506 N Croft Ave                                    Bay Point Advisors              D          2.2
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G


     2.6     Jon Smith                        506 N Croft Ave                                    Columbia Bank                   D          2.3
                                              Los Angeles, CA 90048-2511                                                          E/F
                                                                                                                                 G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case 2:21-bk-12546-ER                       Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                         Desc
                                                      Main Document    Page 10 of 21



    Fill in this information to identify the case:

Debtor name       Hoplite Entertainment, Inc.

United States Bankruptcy Court for the:      CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

Case number (if known)     2:21-bk-12546
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual¶s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        April 13, 2021                    X
                                                               Signature of individual signing on behalf of debtor

                                                               Jon Smith
                                                               Printed name

                                                               President
                                                               Position or relationship to debtor
             Case 2:21-bk-12546-ER                                         Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                                                     Desc
                                                                           Main Document    Page 11 of 21
            Fill in this information to identify the case:

 Debtor name            Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)               2:21-bk-12546
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $       38,500,000.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $       38,500,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        8,600,388.89


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$          181,645.23


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          8,782,034.12




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-12546-ER                          Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                       Desc
                                                            Main Document    Page 12 of 21



           Fill in this information to identify the case:

 Debtor name        Hoplite Entertainment, Inc.

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number (if known)        2:21-bk-12546
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                        04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor¶s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor¶s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                           Check all that apply                        (before deductions and
                                                                                                                                          exclusions)

       For prior year:                                                                         Operating a business                                 $446,018.93
       From 1/01/2020 to 12/31/2020
                                                                                               Other thru 7/2020


       For year before that:                                                                   Operating a business                               $6,184,986.29
       From 1/01/2019 to 12/31/2019
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                        Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                              Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-12546-ER                         Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                           Desc
                                                            Main Document    Page 13 of 21
 Debtor       Hoplite Entertainment, Inc.                                                               Case number (if known) 2:21-bk-12546



    relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                         Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                           Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor¶s direction from an account of the debtor because the debtor owed a debt.

       None
       Creditor's name and address                           Description of the action creditor took                          Date action was                  Amount
                                                                                                                              taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity²within 1 year before filing this case.

       None.
               Case title                                     Nature of case              Court or agency's name and                 Status of case
               Case number                                                                address
       7.1.    Bay Point Capital Partners II,                 RICO, Breach of             US District Court, ND                         Pending
               LP v Hoplite, Inc., et al                      Loan Agreement,             Georgia                                       On appeal
               1:21-cv-00375 MLB                              Breach of                   75 Ted Turner Dr SW Ste                       Concluded
                                                              Guaranty, Breach            2211
                                                              of Forbearance              Atlanta, GA 30303-3318
                                                              Agreements,
                                                              Fraudulent
                                                              Misrepresentation
                                                              , Unjust
                                                              Enrichment


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

       None
               Recipient's name and address                   Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                      Desc
                                                            Main Document    Page 14 of 21
 Debtor        Hoplite Entertainment, Inc.                                                              Case number (if known) 2:21-bk-12546




       None
       Description of the property lost and how              Amount of payments received for the loss                    Dates of loss          Value of property
       the loss occurred                                                                                                                                     lost
                                                             If you have received payments to cover the loss, for
                                                             example, from insurance, government compensation, or
                                                             tort liability, list the total received.

                                                             List unpaid claims on Official Form 106A/B (Schedule
                                                             A/B: Assets ± Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the               If not money, describe any property transferred               Dates               Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Law Offices of Richard T
                 Baum
                 11500 W Olympic Blvd Ste
                 400
                 Los Angeles, CA 90064-1525                     $20,000 + Filing Fee                                          3/29/2021               $20,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                  Describe any property transferred                     Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                        Description of property transferred or                     Date transfer was        Total amount or
                Address                                       payments received or debts paid in exchange                made                              value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                  Dates of occupancy
                                                                                                                          From-To


Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                        Desc
                                                            Main Document    Page 15 of 21
 Debtor        Hoplite Entertainment, Inc.                                                              Case number (if known) 2:21-bk-12546



                 Address                                                                                                  Dates of occupancy
                                                                                                                          From-To
       14.1.     6725 W Sunset Blvd Ste 250                                                                               12/2016 -12/2020
                 Los Angeles, CA 90028-7233

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                              debtor provides                                                            and housing, number of
                                                                                                                                         patients in debtor¶s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor¶s name, or for the debtor¶s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and               Last 4 digits of           Type of account or           Date account was          Last balance before
                 Address                                      account number             instrument                   closed, sold,              closing or transfer
                                                                                                                      moved, or
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


       None
       Depository institution name and address                     Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?
                                                                   Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


       None
       Facility name and address                                   Names of anyone with access            Description of the contents              Do you still
                                                                   to it                                                                           have it?

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                            Desc
                                                            Main Document    Page 16 of 21
 Debtor      Hoplite Entertainment, Inc.                                                                Case number (if known) 2:21-bk-12546



       Facility name and address                                   Names of anyone with access            Description of the contents                  Do you still
                                                                   to it                                                                               have it?
       VIMEO                                                                                              Digital content of shows                      No
                                                                                                                                                        Yes


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

     None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
     affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                  Court or agency name and               Nature of the case                           Status of case
       Case number                                                 address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                       Governmental unit name and                 Environmental law, if known              Date of notice
                                                                   address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                   Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.

                                                                                                              Dates business existed

Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5

Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-12546-ER                         Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                      Desc
                                                            Main Document    Page 17 of 21
 Debtor       Hoplite Entertainment, Inc.                                                               Case number (if known) 2:21-bk-12546



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor¶s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Ruslan Magidov                                                                                                        before 3/2019 -
                    1080 S La Cienega Blvd Ste 205                                                                                        present
                    Los Angeles, CA 90035-2680

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor¶s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Ruslan Magidov                                                                                                        before 3/2019 to
                    1080 S La Cienega Blvd Ste 205                                                                                        present
                    Los Angeles, CA 90035-2680

    26c. List all firms or individuals who were in possession of the debtor¶s books of account and records when this case is filed.

           None
       Name and address                                                                                     If any books of account and records are unavailable,
                                                                                                            explain why
       26c.1.       Ruslan Magidov
                    1080 S La Cienega Blvd Ste 205
                    Los Angeles, CA 90035-2680
       26c.2.       Jon Smith
                    506 N Croft Ave
                    Los Angeles, CA 90048-2511

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor¶s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1
       .                                                                                    May 12, 2020             $38,500,000 - income method

                Name and address of the person who has possession of
                inventory records
                Media Valuation Partners
                1171 S Robertson Blvd Ste 101
                Los Angeles, CA 90035-1403


28. List the debtor¶s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.



Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-12546-ER                           Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34                                     Desc
                                                            Main Document    Page 18 of 21
 Debtor      Hoplite Entertainment, Inc.                                                                Case number (if known) 2:21-bk-12546



       Name                                          Address                                              Position and nature of any interest   % of interest, if
                                                                                                                                                any
       Jon Smith                                     506 N Croft Ave                                                                            72
                                                     Los Angeles, CA 90048-2511



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                    Amount of money or description and value of               Dates              Reason for providing
                                                               property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        April 13, 2021

                                                                       Jon Smith
 Signature of individual signing on behalf of the debtor               Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2021 CINGroup - www.cincompass.com
Case 2:21-bk-12546-ER   Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34   Desc
                        Main Document    Page 19 of 21
Case 2:21-bk-12546-ER   Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34   Desc
                        Main Document    Page 20 of 21




     Hoplite Entertainment Inc
     506 N Croft Ave
     Los Angeles, CA 90048-2511


     Law Offices of Richard T Baum
     11500 W Olympic Blvd Ste 400
     Los Angeles, CA 90064-1525
Case 2:21-bk-12546-ER   Doc 17 Filed 04/13/21 Entered 04/13/21 10:58:34   Desc
                        Main Document    Page 21 of 21




     Bay Point Advisors
     3050 Peachtree Rd NW Ste 740
     Atlanta, GA 30305-2212


     Columbia Bank
     1301 A St
     Tacoma, WA 98402-4200


     VBG 6725 Sunset LLC
     Vanbarton Group LLC
     100 Montgomery St Ste 1420
     San Francisco, CA 94104-4317
